UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4023


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY EDWIN DORSEY, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:08-cr-00174-MJG-1)


Submitted:   April 29, 2010                   Decided:   May 20, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Edwin Dorsey, Sr., Appellant Pro Se. Jefferson McClure
Gray, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a nine-day jury trial, Anthony E. Dorsey was

convicted by a jury on five counts of tax evasion, 26 U.S.C.

§ 7201 (2006), and seven counts of willful failure to file tax

returns, 26 U.S.C. § 7203 (2006).              He was sentenced to thirty-

seven months’ imprisonment.            On direct appeal, Dorsey has chosen

to proceed pro se.        Dorsey challenges the district court’s jury

instructions and the sufficiency of the evidence to sustain his

convictions.     Finding no reversible error, we affirm.

            We   review   de    novo    the   legal    question   of   whether    a

district court has properly instructed a jury on the statutory

elements of the offense.          United States v. Rahman, 83 F.3d 89,

92 (4th Cir. 1996).            In order to establish a violation of 26

U.S.C. § 7201, the Government must prove the defendant acted

willfully and committed an affirmative act that constituted an

attempted     evasion     of    tax    payments       and,   as   a    result,     a

substantial tax deficiency existed.               United States v. Wilson,

118 F.3d 228, 236 (4th Cir. 2007).              To sustain a conviction for

willful failure to file a tax return, the Government must show

that the defendant had a legal duty to file, that he failed to

file, and that the failure was willful.                      26 U.S.C. § 7203;

United States v. Foster, 789 F.2d 457, 460 (7th Cir. 1986).

            “A   defendant       challenging      the    sufficiency     of      the

evidence” faces a “heavy burden.”             United States v. Beidler, 110

                                         2
F.3d    1064,    1067       (4th      Cir.   1997).           “[A]n    appellate        court’s

reversal of a conviction on grounds of insufficient evidence

should be ‘confined to cases where the prosecution’s failure is

clear.’”       United States v. Jones, 735 F.2d 785, 791 (4th Cir.

1984) (quoting Burks v. United States, 437 U.S. 1, 17 (1978)).

A    verdict    must       be   upheld   on       appeal     if   there    is   substantial

evidence in the record to support it.                        Glasser v. United States,

315 U.S. 60, 80 (1942).                In determining whether the evidence in

the record is substantial, this court views the evidence in the

light most favorable to the Government, and inquires whether

there is evidence that a reasonable finder of fact could accept

as    adequate       and    sufficient       to       establish    a   defendant’s        guilt

beyond a reasonable doubt.                    United States v. Burgos, 94 F.3d

849, 862-63 (4th Cir. 1996).

               We have reviewed the transcripts of the proceedings

below in light of Dorsey’s arguments on appeal and conclude the

district court appropriately instructed the jury regarding the

elements of the charged offenses and that sufficient evidence

supports       the    jury’s       verdict.            We    further      reject    Dorsey’s

contention       that      he    is    not    among         the   class    of   individuals

required to file and pay taxes.                        See United States v. Studley,

783 F.2d 934, 937 (9th Cir. 1986) (“An individual is a ‘person’

under    the    Internal        Revenue      Code . . . .”);           Lovell      v.    United

States, 755 F.2d 517, 519 (7th Cir. 1984) (“All individuals,

                                                  3
natural    or    unnatural,    must   pay   federal   income      tax    on   their

wages . . . .”).

            Accordingly,       we     affirm    Dorsey’s     convictions        and

sentence.       We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented    in   the     materials

before    the    court   and   argument     would   not    aid   the    decisional

process.

                                                                          AFFIRMED




                                        4